Citation Nr: 0419318	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  99-09 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel
INTRODUCTION

The veteran served on active duty from October 1967 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 RO decision that denied the 
veteran's claim of service connection for PTSD.  The issue on 
appeal has been recharacterized given the procedural history 
involved.  The RO initially denied service connection for 
PTSD in a June 1986 decision; the veteran was properly 
informed of the adverse outcome and of his appellate rights; 
he did not, however, file an appeal.  Given this prior final 
decision, the Board must initially determine whether new and 
material evidence has been received to reopen the claim of 
service connection for PTSD.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

By a May 2003 RO decision, the veteran was granted an 
increased rating to 40 percent for his service-connected 
prostate cancer.  Given the veteran's March 2003 letter, in 
which it was indicated he would be satisfied with a 40 
percent rating, the Board considers this appeal resolved. 

In addition, the appeal regarding service connection for 
hearing loss is no longer before the Board as this claim was 
granted in an April 2004 RO decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  In June 1986, the RO denied entitlement to service 
connection for PTSD; the veteran was properly informed of the 
adverse outcome and did not file an appeal.

3.  The evidence submitted since the June 1986 decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for PTSD.

   
CONCLUSIONS OF LAW

1.  The June 1986 RO decision, which denied service 
connection for PTSD, is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has not been presented to 
reopen a claim for service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service records show that he served on active 
duty from October 1967 to August 1969, and had active service 
in Vietnam.  His discharge record shows that he was awarded 
the Combat Infantryman Badge.  His service medical records 
are silent for any psychiatric complaints, treatment, or 
diagnoses.

A June 1985 Agent Orange examination report reflects that the 
veteran was diagnosed as having post-traumatic stress 
syndrome (PTSS).  It was also noted that his neurological and 
mental status findings were normal.

The veteran was scheduled for a VA neuropsychiatric 
examination in April 1986 but he failed to report for such. 

In a June 1986 letter, the veteran was informed that service 
connection for PTSD was denied based on his failure to report 
for a requested VA examination.   Evidence that was received, 
since this adverse decision was rendered, is summarized 
below.

An October 1997 VA PTSD examination report shows that the 
veteran reported that he had no prior history of psychiatric 
problems prior to service.  He said, in 1985, he was seen by 
a private psychologist, a couple of times, for treatment of 
stress.  He said he was also seen for light-headedness and 
dizziness in 1985.  He said he was not receiving any current 
psychiatric treatment.  He said his symptoms included 
memories of his combat experience.  Following an examination, 
PTSD was not diagnosed.  

At a June 2000 RO hearing, the veteran testified that he had 
served as a combat infantryman while in Vietnam.  He 
indicated he had served as a door gunner on a helicopter 
during the course of active duty. 

Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The Board notes that the provisions of 38 
C.F.R. § 3.156(a) regarding new and material claims and 
second sentence of 3.159(c) were amended effective August 29, 
2001.  These amendments are effective only on claims received 
on or after August 29, 2001, and are, thus, not relevant in 
the instant case.  See 66 Fed. Reg. 45620- 45632 (August 29, 
2001).

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In February 1998, the RO denied 
the veteran's claim of service connection for PTSD.  In a 
March 1998 letter, he was properly notified of the outcome as 
well as the reasoning behind the February 1998 decision.  The 
Board concludes that the discussions in the February 1998 
rating decision, the statement of the case (issued in April 
1999), supplemental statements of the case (SSOCs) (issued in 
October 2000, November 2001), and numerous letters over the 
years informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  Specifically, the Board concludes 
that the RO decision, SOC, SSOCs, and various letters 
informed him of:  the basis for the denial of service 
connection; what evidence the record revealed; what VA was 
doing to develop the claim; and what information and evidence 
was needed to substantiate his claim.  Notably, the veteran 
was issued a VCAA letter in August 2003; and this letter 
specifically informed him of what he should do to support his 
claim, when and where to send the evidence, and what he 
should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
letter, for the most part, informed the veteran to submit 
everything he had with regard to his claim for service 
connection. 

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the Court held, in part, that VCAA notice, as required 
by 38 U.S.C.A. § 5103, must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In the instant 
case, it is acknowledged that the August 2003 VCAA letter was 
issued following the February 1998 RO decision which denied 
service connection for PTSD; regardless, no prejudice has 
occurred.  The Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim." 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  All relevant medical records are on file, 
including VA and private medical records.  In addition, the 
veteran was afforded a VA compensation examination in October 
1997.  In sum, the Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist with regard to the veteran's 
claim.  

VCAA has left intact, however, the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  The statute specifically provides that 
nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As all notification has been 
given and all relevant available has been obtained, the Board 
concludes that any deficiency in compliance with the VCAA 
would not prejudice the veteran and would be harmless error.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case. 

General Service Connection Laws and Regulations

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Application to Reopen

By a June 1986 rating decision, the RO denied the veteran's 
claim of service connection for PTSD.  Although the veteran 
was properly notified of the decision, and of his procedural 
and appellate rights, he did not perfect an appeal within the 
applicable time period.  Thus, the decision is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c).

The veteran later filed an application to reopen his claim of 
service connection.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Pursuant to 38 C.F.R. § 3.156(a), "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It has been emphasized that, 
while not every piece of new evidence is "material," some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not eventually 
convince VA to alter its prior adverse decision.  See Hodge 
v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996) (overruled on other grounds); see also 
Hickson v. West, 12 Vet. App. 247, 251 (1999).

When the RO denied service connection for PTSD in June 1986, 
it reviewed the veteran's service records which show that he 
had combat service in Vietnam.  His service medical records 
were reviewed and do not reflect any complaints, treatment or 
diagnoses of PTSD.  The RO also reviewed a June 1985 Agent 
Orange examination which reflects a diagnosis of PTSS despite 
normal neurological and psychiatric findings.  The RO 
scheduled the veteran for a VA psychiatric examination in 
April 1986 (presumably to ascertain whether he had PTSD); he 
failed, however, to report for the examination.  The RO 
denied the veteran's claim based on his failure to report for 
a requested examination.

Evidence submitted since the June 1986 decision was rendered 
includes an October 1997 VA examination report as well as 
testimony presented at a June 2000 hearing.  The October 1997 
VA examination reflects the opinion that the veteran did not 
have PTSD.  Although this VA examination report is new, in 
that it was not previously considered, it does not constitute 
material evidence.  The Board finds that this examination is 
adequate.  In this regard, it is noted that the examination 
report (which fails to establish a diagnosis of PTSD) is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Further, with regard to the veteran's June 2000 RO hearing 
testimony, it is noted that this evidence is neither new nor 
material.  The testimony is largely to the effect that the 
veteran had combat service in Vietnam and has PTSD as a 
result.  Evidence of combat service was of record at the time 
of the June 1986 RO decision.  38 C.F.R. § 3.156.  

In sum, the record clearly shows that the veteran engaged in 
combat with the enemy.  Thus his combat stresses are deemed 
verified absent evidence to the contrary.  However, there is 
no medical evidence of record which shows that he has PTSD.

Accordingly since the last prior final denial in June 1986, 
new and material evidence has not been submitted.  As such, 
the appeal must be denied.
 

ORDER

The application to reopen a claim of service connection for 
PTSD is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



